            Case 19-20020 Document 22 Filed in TXSB on 01/24/19 Page 1 of 3



                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                  CORPUS CHRISTI DIVISION                                         ENTERED
                                                                                                  01/24/2019
In re:                                                     §
                                                           §
SAM KANE BEEF PROCESSORS, LLC,                             §               Case No. 19-20020
                                                           §
           Debtor.                                         §               Chapter 11

INTERIM ORDER (I) AUTHORIZING THE DEBTOR TO (A) USE OF PROPERTY OF
THE ESTATE, OR (B) USE OF CASH COLLATERAL PURSUANT TO 363(C) OF THE
 BANKRUPTCY CODE; (II) GRANTING ADEQUATE PROTECTION FOR THE USE
     THEREFORE; (III) SCHEDULING A FINAL HEARING PURSUANT TO
   BANKRUPTCY RULE 4001 AS TO USE OF CASH COLLATERAL; AND (IV)
                     GRANTING RELEATED RELIEF
                          (Relates to Doc. No. __)

           The Court considered the Emergency Motion for Interim Order (I) Authorizing the

Debtor to (A) Use Property of the Estate, or in the Alternative (B) Use Cash Collateral Pursuant

to Section 363(c) of the Bankruptcy Code; (II) Granting Adequate Protection for the Use Thereof

(III) Scheduling a Final Hearing Pursuant to Bankruptcy Rule 4001 as to Use of Cash Collateral;

and (IV) Granting Related Relief (the “Motion”),1 filed by Sam Kane Beef Processors, LLC, the

above-captioned debtor and debtor in possession (the “Debtor”). The Court having reviewed the

Motion and any objections thereto; and based on the First Day Declaration of Richard S. Schmidt

and the matters reflected in the record of the hearing held on the Motion; it appearing that the

Court has jurisdiction to consider the matter pursuant to 28 U.S.C. § 1334; that this is a core

proceeding pursuant to 28 U.S.C. § 157(b); that notice of the Motion was sufficient; and it

appearing that the relief requested is in the best interests of the Debtor, its estate, creditors, and

other parties in interest, and that good cause has been shown therefore, finds that the Motion

should be GRANTED.

           IT IS HEREBY ORDERED THAT:

1
    Capitalized terms not defined herein shall have the meanings ascribed in the Motion.
              Case 19-20020 Document 22 Filed in TXSB on 01/24/19 Page 2 of 3



             1.      The Debtor is authorized to utilize property of the estate, or in the alternative,

      Cash Collateral. Such expenses shall be consistent with the Budget attached hereto as Exhibit A.

             2.      To the extent that the property is determined to be Trust property, the Debtor is

      authorized to use Trust proceeds to preserve the Trust assets in accordance with the Receivership

      Order [Doc. No. 45 in Case No. 2:18-cv-00171].

             3.      The Debtor’s customers are authorized and directed to remit payment directly to

      the Debtor directly for goods purchased, notwithstanding the terms and provisions of that certain

      Stipulation and Agreement Regarding Receivership Financing entered into between the Debtor,

      the Receiver, the Cattlemen, and Marquette (each as defined in the Stipulation), or any other

      communications received from the Debtor or Marquette.

             4.      To the extent Marquette receives any post-petition payments from the Debtor’s

      customers, Marquette is hereby ordered to immediately turn over the property of the estate.

              5.       The Court makes no determination as to what entities, if any, have an interest in
            cash spent hereunder
      the XXXXXXXXX
          Cash Collateral that is authorized to be spent under this or any prior Order. If any such
                                                                  interests
      entities exist, then such entities are granted replacement liens
                                                                 XXXon any and all assets acquired by
                                                                    type
      the Debtor from and after the Petition Date in the same | order and priority as existed on the
                                                                                        interest
      Petition Date, as adequate protection for any diminishment in the value of their collateral.
                                                                                       XXXXX
             6.      The deadline for any prepetition secured lender to respond to the Motion is

      ________
       January ___,
                30 2019.

             7.      The Court will conduct a final hearing on the Motion on ________
                                                                              February __,
                                                                                       1 2019, at

      _____________.
       12:00 noon    **

      Dated: _________________________, 2019            ______________________________________
          Signed: January 24, 2019                      THE HONORABLE DAVID R. JONES
                                                        UNITED STATES BANKRUPTCY JUDGE
                                                       ____________________________________
                                                       DAVID R. JONES
                                                       UNITED STATES BANKRUPTCY JUDGE
                                                      2

** The Debtor shall report receipts and disbursements on a weekly basis.
             Case 19-20020 Document 22 Filed in TXSB on 01/24/19 Page 3 of 3


Sam Kane Beef Processors, LLC                   Exhibit A
BK Case No. 19‐20020

                                                 Amount
Payroll Expenses                            $     550,000.00
Payroll Expenses - current week                   550,000.00
Transportation                                    198,000.00

Plant Operating Expenses
 Packaging Supplies                               120,000.00
 Plant Supplies                                      84,000.00
 Waste Disposal                                      26,400.00
 Power & Light                                       33,000.00
 City of Corpus Christi Water & Gas                  44,000.00
 Inspection                                          10,340.00
 Repairs & Maint-Build & Equip.                      39,600.00
 Equipment Rental                                      4,400.00
 Food Safety & Testing                                 7,920.00
 Water                                                 6,000.00
 Waste Water                                           7,500.00

General & Admin. Expenses
 Telephone                                             4,400.00
 Gas                                                   7,500.00
 City of Corpus Christi - pymt plan                  35,205.00
 General Insurance Expense                           17,600.00
 Workmans Comp Insurance                               7,700.00
 Employee Group Insurance                            24,200.00
 Licenses & Taxes                                    17,600.00
 Emp. First Aid & Medical Expense                      5,309.00


 Total Amount Needed                        $ 1,800,674.00
